Citation Nr: 1545162	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-45 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than March 9, 2004 for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to a higher initial rating for type II diabetes mellitus, rated 20 percent disabling prior to September 27, 2002 and 40 percent disabling since that date.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to October 1968.  He received the Purple Heart Medal and Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board denied the appeal for an effective date earlier than March 9, 2004 for the grant of a TDIU by way of an April 2012 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In February 2013, the Court set aside the Board's April 2012 decision and remanded the case for readjudication in compliance with directives specified in a January 2013 Joint Motion filed by counsel for the Veteran and VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's March 2009 notice of disagreement, the Veteran's representative requested an informal telephone conference with a Decision Review Officer (DRO).  The Board subsequently sent the Veteran a letter dated in September 2015 which asked him to indicate whether he still wanted to attend a hearing and indicated that if a response was not received within 30 days, the Board would use his previous selection in scheduling his hearing.  The letter was sent to the Veteran's address of record and was not returned as undeliverable.  A copy of the letter was also sent to his representative.

The Veteran and his representative failed to respond to the September 2015 letter.  Therefore, it is assumed that he still wishes to have an informal conference with a DRO, and the issue of entitlement to an earlier effective date for the grant of a TDIU must be remanded to schedule the requested conference.

Also, in a September 2002 rating decision, the RO granted service connection for type II diabetes mellitus and assigned an initial 20 percent disability rating.  In October 2002, the Veteran submitted a timely notice of disagreement with respect to the initial rating assigned in the September 2002 decision.  A statement of the case has not been issued as to this issue.  38 U.S.C.A. § 7105(a) (West 2014).  Thus, the Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issue of entitlement to a higher initial rating for type II diabetes mellitus.  This issue shall not be certified to the Board unless a timely substantive appeal is submitted.

2.  Schedule the Veteran for an informal conference with a DRO concerning the issue of entitlement to an effective date earlier than March 9, 2004 for the grant of a TDIU.

3.  After conducting any additional indicated development, readjudicate the issue of entitlement to an earlier effective date for the grant of a TDIU.  If the full benefit sought as to this issue remains denied, issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




